Title: To Thomas Jefferson from John Shee, 14 September 1807
From: Shee, John
To: Jefferson, Thomas


                        
                            
                        sir
                            
                            Philadelphia 14 September 1807
                        
                        The note with which you honored me, dated the 8th instant; together with the accompanying enclosures, have
                            been received; and your letters in answer to the addresses, rightly conjectured to have been transmitted by me; have been
                            delivered to the Captains to whom they were directed.
                        To a momentary chagrin, at not having their services accepted, by him they reverence; succeeded a more
                            correct sentiment; appreciating the motives, that they conceive have occasioned their disappointment, and trusting that
                            the power conferred by the national Legislature, relatively to the acceptance of the service of Volunteers—so
                            patriotically dispensed with in the present instance; will never again be vested in a future Executive. With the highest
                            respect I have the honor to be Sir Your Obedient humble Servant
                        
                            Jn. Shee
                            
                        
                    